Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 09, 2017

The Court of Appeals hereby passes the following order:

A17A0776. EDWARD R. CANADY v. OSPREY COVE OWNERS’
    ASSOCIATION, INC.

      Edward R. Canady appeals the trial court’s order granting Osprey Cove

Owners’ Association, Inc.’s motion for summary judgment and awarding judgment

against Canady in the total amount of $8,737.78, including pre-judgment interest and

attorney fees, plus an unspecified amount for costs and post-judgment interest. We,

however, lack jurisdiction.

      “Although the grant of a motion for summary judgment is in general directly

appealable, where the amount of the judgment is $10,000.00 or less, an application

for discretionary appeal is required.” Ca-Shar v. McKesson Corp., 204 Ga. App. 865

(420 SE2d 810) (1992) (citing OCGA § 5-6-35 (a) (6)) (punctuation omitted). As the

total judgment in favor of Osprey Cove Owners’ Association is less than $10,000.00,

the entry of summary judgment provides no basis for a direct appeal in this case. See

Ca-Shar, 204 Ga. App. at 865-866. Canady’s failure to follow the discretionary

appeal procedure deprives us of jurisdiction to consider his appeal. See Jennings v.

Moss, 235 Ga. App. 357 (509 SE2d 655) (1998).
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.




                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                01/09/2017
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.